NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with  
                                        Fed. R. App. P. 32.1



                  United States Court of Appeals
                                     For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                     Submitted July 24, 2013* 
                                     Decided August 15, 2013 
                                                                          
                                              Before 
 
                                 RICHARD A. POSNER, Circuit Judge 
                                                 
                                 DANIEL A. MANION, Circuit Judge 
 
                                 DIANE P. WOOD, Circuit Judge 
 
No. 13‐1300                                           
                                                      
VINCENT PISCOPO,                                     Appeal from the United States District  
      Plaintiff‐Appellant,                           Court for the Northern District of 
                                                     Illinois, Eastern Division. 
      v.                                              
                                                     No. 12 C 8067 
STATE FARM INSURANCE and                              
DONALD LOMASNEY,                                     Charles R. Norgle, 
      Defendants‐Appellees.                          Judge.                                    
 
                                            O R D E R 

         In 2007 a car driven by Vincent Piscopo was struck by another driver. Piscopo 
sued the driver and the driver’s carrier, State Farm Insurance, in state court, and after a 
trial a jury returned a verdict in Piscopo’s favor and awarded him damages. (The 

       * After examining the briefs and the record, we have concluded that oral argument is 
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C).  
No. 13‐1300                                                                             Page 2 
amount of damages is not in the record.) Not satisfied with the result, however, Piscopo 
sued the same defendants in federal district court less than a year later. He argued that 
during the state‐court trial, the defendants wrongfully induced witnesses to commit 
perjury and their lawyers to mislead the jury, causing the jury’s award to be unfairly 
low. For relief, Piscopo asked the court to review the testimony at his trial and award 
him $2.5 million in punitive damages. The district court dismissed the suit for lack of 
subject‐matter jurisdiction, concluding that Piscopo could not appeal from a state‐court 
judgment in federal court.  
         
        Less than a month later Piscopo filed a nearly identical complaint in federal 
court. The factual allegations about inducing lawyers and witnesses to lie are the same 
as in the earlier federal suit; Piscopo merely added that the misconduct violated various 
constitutional rights. The district court dismissed the suit for the same reason as the 
previous suit, and Piscopo appeals from that second dismissal only. Because the second 
suit did not engage the subject‐matter jurisdiction of the court, we affirm. 
 
        The defendants argue that because the district court concluded that it lacks 
jurisdiction over Piscopo’s suit, we too lack jurisdiction to consider Piscopo’s appeal 
from that determination. That much is incorrect. We have appellate jurisdiction over 
every “final decision” entered by a district court, see 28 U.S.C. § 1291, and an order 
dismissing a complaint for lack of jurisdiction is a final, appealable decision that we 
review de novo, see El‐Khader v. Monica, 366 F.3d 562, 565–66 (7th Cir. 2004); CNA v. 
United States, 535 F.3d 132, 139 (3d Cir. 2008); Greenlaw v. Garrett, 59 F.3d 994, 997 (9th 
Cir. 1995); Athens Cmty. Hosp., Inc. v. Schweiker, 686 F.3d 989, 993 (D.C. Cir. 1982). 
 
        Exercising that review, however, we agree with the district court that Piscopo’s 
suit cannot proceed in federal court. The district court’s reasoning—that a litigant 
cannot appeal to federal district court the ruling of a state court—calls to mind the 
Rooker‐Feldman doctrine. See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). But the Supreme Court emphasized 
in Exxon Mobil Corp. v. Saudi Basic. Indus. Corp., 544 U.S. 280, 284 (2005), that the doctrine 
is “confined to . . . cases brought by state‐court losers complaining of injuries caused by 
state‐court judgments rendered before the district court proceedings commenced and 
inviting district court review and rejection of those judgments.” (emphasis added.) 
Pispcoo won in state court, although he believes not by enough. Courts of appeals have 
taken seriously Exxon’s confinement of Rooker‐Feldman to only “state‐court losers.” See 
Brown v. R.J. Reynolds Tobacco Co., 611 F.3d 1324, 1330–31 (11th Cir. 2010); Green v. 
No. 13‐1300                                                                               Page 3 
Mattingly, 585 F.3d 97, 101–02 (2d Cir. 2009). Therefore, Rooker‐Feldman does not itself 
impede subject‐matter jurisdiction.  
 
        But Piscopo’s suit does not engage the jurisdiction of the federal court for 
another reason: the suit raises no substantial federal question. “[I]n the absence of 
diversity of citizenship, it is essential to jurisdiction that a substantial federal question 
should be presented.” Hagans v. Lavine, 415 U.S. 528, 537 (1974) (citation and quotation 
marks omitted). The only vehicle for Piscopo’s claims would be a suit under 
42 U.S.C. § 1983, but to state a claim under that section a plaintiff must allege that the 
defendants acted under color of state law. See London v. RBS Citizens, N.A., 600 F.3d 742, 
746 (7th Cir. 2010); Reynolds v. Jamison, 488 F.3d 756, 764 (7th Cir. 2007); Kramer v. Vill. of 
North Fond Du Lac, 384 F.3d 856, 861 (7th Cir. 2004). Piscopo does not even try to allege 
that the defendants here are state actors. Nor could he. Neither of the defendants 
named in Piscopo’s complaint (a private insurer and its insured), nor the witnesses or 
lawyers who allegedly spoke falsely, are connected to state or local government. 
Moreover, the complaint does not suggest that these people conspired with state actors 
to harm him. See Maniscalco v. Simon, 712 F.3d 1139, 1145 (7th Cir. 2013); Lewis v. Mills, 
677 F.3d 324, 333 (7th Cir. 2012). A § 1983 suit against only private actors does not raise 
a substantial federal question, and therefore the suit was properly dismissed for lack of 
subject‐matter jurisdiction. See Georgakis v. Illinois State University, No. 13‐1367, slip op. 
at 3 (7th Cir. July 16, 2013) (“[A] frivolous suit does not engage federal jurisdiction.”). 
 
        A claim whose dismissal is affirmed because the claim lacks a substantial federal 
question not only fails to engage a federal court’s subject‐matter jurisdiction; the claim 
is also disposed of with prejudice because a frivolous federal claim “will go nowhere in 
any court.” El v. AmeriCredit Fin. Servs., Inc., 710 F.3d 748, 751 (7th Cir. 2013); see also 
Georgakis, slip op. at 4–5 (justifying the with‐prejudice treatment of a federal claim 
dismissed as insubstantial “to avoid burdening the court system with a future suit that 
should not be brought—anywhere.”). Because the disposition of this case is with 
prejudice, we also observe that Piscopo’s purported federal claim would go nowhere in 
any court for a second reason: preclusion. Piscopo’s second federal lawsuit is identical 
to his federal suit dismissed for lack of subject‐matter jurisdiction a month earlier; 
therefore the issue of federal jurisdiction in the second suit was precluded by the 
adverse ruling in the first. See Georgakis, slip op. at 3; United States v. Funds in the Amount 
of $574, 840, ‐‐‐ F.3d ‐‐‐‐, 2013 WL 2507635, at *3 (7th Cir. June 11, 2013); Matrix IV, Inc. v. 
Am. Nat. Bank & Trust Co. of Chi., 649 F.3d 539, 547 (7th Cir. 2011). Even if the first 
federal suit were ignored, the second federal suit would be precluded by the earlier 
state‐court suit because that suit occurred between the same parties, it reached a final 
No. 13‐1300                                                                            Page 4 
judgment on the merits, and Piscopo had an opportunity in that litigation to raise his 
contentions about the testimonial and argumentation errors. See Dookeran v. Cnty. of 
Cook, Ill., ‐‐‐ F.3d ‐‐‐‐, 2013 WL 1846536, at *4 (7th Cir. May 3, 2013) (discussing 
requirements of Illinois claim‐preclusion law). 
 
                                                                                  AFFIRMED.